UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2857



CLARENCE N. FOXWORTH,

                                           Plaintiff - Appellant,

         versus

UNITED STATES OF AMERICA; FEDERAL BUREAU OF
INVESTIGATION,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-92-1275-A)




                           No. 97-1192



CLARENCE N. FOXWORTH,

                                           Plaintiff - Appellant,

         versus

UNITED STATES OF AMERICA; FEDERAL BUREAU OF
INVESTIGATION; PRINCE GEORGE'S COUNTY, MARY-
LAND; WAYNE M. CURRY, Executive County of
Prince George's Maryland; COUNTY OF PRINCE
GEORGE'S MARYLAND POLICE DEPARTMENT; ALPHONSO
HAWKINS, Chief of Police, County of Prince
George's Maryland Police Department; STATE OF
MARYLAND; PARRIS N. GLENDENING, Governor,
State of Maryland; POLICE DEPARTMENT, State of
Maryland;   WASHINGTON    MORTGAGE  SERVICES,
INCORPORATED,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1690-JFM)


Submitted:   April 17, 1997              Decided:   April 25, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Clarence N. Foxworth, Appellant Pro Se. Dennis Edward Szybala,
Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district courts' orders denying his

motions to reinstate his complaints filed under 42 U.S.C. § 1983

(1994). We have reviewed the record and the district courts' opin-

ions and find no reversible error. Accordingly, we affirm on the

reasoning of the district courts. Foxworth v. United States, No.
CA-92-1275-A (E.D. Va. Nov. 26, 1996); No. CA-95-1690-JFM (D. Md.

Jan. 6, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3